DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6, 8-10, 13 and 16is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (U.S. PG-PUB NO. 2019/0318497) in view of Shi (U.S. PG-PUB NO. 2021/0151170).
-Regarding claim 1, Zhao discloses a method to localize body regions in medical images (paragraph 32), comprising: receiving, at a computing device, a plurality of images representing axial slices of a patient (medical imaging system 2, paragraph 25); determining, by applying a convolutional neural network (CNN) to each of the plurality of images, data indicating one or more body regions (fully convolutional neural network, paragraph 32, 38); and refining the one or more body regions by applying a recurrent neural network (RNN) to the plurality of images, wherein the RNN is trained to identify the one or more extracted features of the body region (RNN, paragraph 47).
Zhao is silent to teaching that body regions comprising at least one internal organ. However, the claimed limitation is well known in the art as evidenced by Shi.
In the same field of endeavor, Shi teaches body regions comprising at least one internal organ (paragraph 46).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Zhao with the teaching of Shi in order to evaluate the medical images efficiently.
-Regarding claim 2, the combination further discloses the plurality of images comprise at least one of: CT scans, PET scans, SPECT scans, MRI scans, and scans from a medical imaging device (Zhao, paragraph 25).
-Regarding claim 3, the combination further discloses the one or more body regions comprise at least one of: a head region, a neck region, a thorax, an abdomen, and a pelvis (Zhao, paragraph 29).
-Regarding claim 6, the combination further discloses one or both of the CNN and RNN analyze the plurality of images based on a contrast comparison between a sequence of images (Zhao, paragraph 29).
-Regarding claim 8, Zhao discloses a system to localize body regions in medical images (paragraph 32), comprising: an imaging device capturing a plurality of images representing axial slices of a patient (medical imaging system 2, paragraph 25); at least one computing device comprising a processor and at least one memory storing instructions that when executed by the processor (processor 60a, FIG. 15), causes the computing device to: receive the plurality of images from the imaging device (medical imaging system 2, paragraph 25); determining, by applying a convolutional neural network (CNN) to each of the plurality of images, data indicating one or more body regions (fully convolutional neural network, paragraph 32, 38); and refine the one or more body regions by applying a recurrent neural network (RNN) to the plurality of images, wherein the RNN is trained to identify the one or more extracted features of the body region (RNN, paragraph 47).
Zhao is silent to teaching that body regions comprising at least one internal organ. However, the claimed limitation is well known in the art as evidenced by Shi.
In the same field of endeavor, Shi teaches body regions comprising at least one internal organ (paragraph 46).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Zhao with the teaching of Shi in order to evaluate the medical images efficiently.
-Regarding claim 9, the combination further discloses the plurality of images comprise at least one of: CT scans, PET scans, SPECT, scans, MRI scans, and scans from a medical imaging device (Zhao, paragraph 25).
-Regarding claim 10, the combination further discloses the one or more body regions comprise at least one of: a head region, a neck region, a thorax, an abdomen, and a pelvis (Zhao, paragraph 29).
-Regarding claim 13, the combination further discloses one or both of the CNN and RNN analyze the medical images based on a contrast comparison between a sequence of images (Zhao, paragraph 29).
-Regarding claim 16, the combination further discloses the CNN and RNN are trained using a combination of training and testing sets of medical images (Zhao, paragraph 31).

Claim(s) 4, 5, 7, 11, 12, 14, 15 and 17-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (U.S. PG-PUB NO. 2019/0318497) in view of Shi (U.S. PG-PUB NO. 2021/0151170) and further in view of Gazit (U.S. PG-PUB NO. 2016/0300351).
-Regarding claim 4, the combination is silent to teaching that classifying each image, by the CNN, as representing: an inferior boundary of a body region, a superior boundary of a body region, or neither. However, the claimed limitation is well known in the art as evidenced by Gazit.
In the same field of endeavor, Gazit teaches classifying each image, by the CNN, as representing: an inferior boundary of a body region, a superior boundary of a body region, or neither (paragraph 142).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of the combination with the teaching of Gazit in order to improve efficiency.
-Regarding claim 5, the combination further discloses refining at least one of the inferior boundary and the superior boundary based on standardized definitions for the identified body region (Gazit, paragraphs 142-143).
-Regarding claim 7, the combination further discloses determining a subset of the plurality of images comprising axial slices within the boundaries of the body region (Gazit, axial slices, paragraphs 142-143).
-Regarding claim 11, the combination further discloses determining data indicating one or more body regions comprises classifying each image as representing: an inferior boundary of a body region, a superior boundary of a body region, or neither (Gazit, paragraph 142).
-Regarding claim 12, the combination further discloses the inferior boundary and the superior boundary are refined using standardized definitions for the identified body region (Gazit, paragraphs 142-143).
-Regarding claim 14, the combination further discloses at least one of the CNN and RNN apply a multi-channel approach utilizing an ordered sequence of medical images to predict body region boundaries (Gazit, paragraphs 142-143).
-Regarding claim 15, the combination further discloses at least one of the CNN and RNN increase inter-slice contrast to improve predicted body region boundaries (Gazit, paragraphs 142-143).
-Regarding claim 17, the combination further discloses at least one of the training and testing sets comprise standardized body region definitions (Gazit, paragraph 142-143).
-Regarding claim 18, the combination further discloses determining a subset of the plurality of images comprising axial slices within the boundaries of the body region (Gazit, paragraph 142-143); and outputting the subset of the plurality of images on a display (Gazit, paragraph 221).
-Regarding claim 19, Zhao discloses a device to localize body regions in medical images (paragraph 32), comprising: at least one processor (processor 60a, FIG. 15); and a memory comprising instructions that (main memory 504, FIG. 15), when executed on the processor, cause the device to: receive, at a computing device, a plurality of images of a patient (medical imaging system 2, paragraph 25); determine, by applying a convolutional neural network (CNN) to each of the plurality of images, data indicating one or more body regions (fully convolutional neural network, paragraph 32, 38); and refine the one or more body regions by applying a recurrent neural network (RNN) to the plurality of images, wherein the RNN is trained to identify the one or more extracted features of the body region (RNN, paragraph 47).
Zhao is silent to teaching that body regions comprising at least one internal organ. However, the claimed limitation is well known in the art as evidenced by Shi.
In the same field of endeavor, Shi teaches body regions comprising at least one internal organ (paragraph 46).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Zhao with the teaching of Shi in order to evaluate the medical images efficiently.
The combination is silent to teaching that representing axial slices. However, the claimed limitation is well known in the art as evidenced by Gazit.
In the same field of endeavor, Gazit teaches representing axial slices (paragraph 142).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of the combination with the teaching of Gazit in order to improve efficiency.
-Regarding claim 20, the combination further discloses the plurality of images comprise at least one of: CT scans, PET scans, SPECT scans, MRI scans, and scans from a medical imaging device (Zhao, paragraph 25).
-Regarding claim 21, the combination further discloses the one or more body regions comprise at least one of: a head region, a neck region, a thorax, an abdomen, and a pelvis (Zhao, paragraph 29).
-Regarding claim 22, the combination further discloses the memory further comprises instructions that cause the processor to: classify each image, by the CNN, as representing: an inferior boundary of a body region, a superior boundary of a body region, or neither (Gazit, paragraph 142).
-Regarding claim 23, the combination further discloses the memory further comprises instructions that cause the processor to: classify at least one of the inferior boundary and the superior boundary based on standardized definitions for the identified body region (Gazit, paragraphs 142-143).
-Regarding claim 24, the combination further discloses one or both of the CNN and RNN analyze the plurality of images based on a contrast comparison between a sequence of images (Zhao, paragraph 29).
-Regarding claim 25, the combination further discloses the memory further comprises instructions that cause the processor to: determine a subset of the plurality of images comprising axial slices within the boundaries of the body region (Gazit, paragraph 142-143); and output the subset of the plurality of images on a display (Gazit, paragraph 221).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PING Y HSIEH whose telephone number is (571)270-3011. The examiner can normally be reached Monday-Friday, 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




                                                                                                                                                                     /PING Y HSIEH/Primary Examiner, Art Unit 2664